732 N.W.2d 538 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Spencer Lamont LEWIS, Defendant-Appellant.
Docket No. 133130. COA No. 270318.
Supreme Court of Michigan.
June 20, 2007.
On order of the Court, the motion to add issue is GRANTED. The application for leave to appeal the December 12, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.